.'Mr. Justice Belaval,
dissenting.
Section 328 of our Civil Code provides that a co-owner :may “use the things held in common, provided he uses them 'in accordance with the purposes for which they are intended and in such a way as not to injure the interests of the common ownership, nor prevent the co-participants from utilizing them according to their rights.” Section 331 provides that “none of the several owners shall, without the consent of the others, make any change in the common property, though benefits for all may result therefrom.”
The facts of this case are as follows: the defendant-appellant Antonio Roig Suers. S. en C. owns an undivided share of 13.25 cuerdas, of a common property consisting of 111.60 cuerdas, the rest of which is owned by the plaintiff, Susana de la Fuente Beníquez. Without any agreement whatsoever between the parties (t. 67) the defendant company has a railway track across the property owned in common, which 'it uses for the hauling of sugar canes planted in the property owned in common and in other properties that have nothing to do with said property.
In the opinion of the majority, the Court apparently has made the finding that as the minority of the common property has used the property owned in common, according to the purpose for which they were intended and in such a way that does not impair the interest of the common property, nor prevent the co-participant from utilizing it according to his rights, and has made an alteration with the plaintiff’s implied consent, said tracks cannot be removed, despite the fact that the majority of interests of the common property has so requested it.
, It is difficult to believe that the establishment of a land transportation system is the use “in accordance with the pur*521pose” which § 328 authorizes and which assumes a natural use, without “alteration,” such as the use of water, pastures, trees, minerals, land preserved for hunting, not covered by special regulation and in special cases of municipal properties or cooperatives. It is hard to believe that the space occupied by a cane railway which crosses from one property to another is the same as a crop alley in an agricultural tenement. It is hard to believe that to keep two sides of the property open to give way to a cane railway, does not impair the interest of the majority of the co-owners, nor prevents the use of the property according to their rights, including the fact of devoting it to other purposes.
The evidence shows that the defendant company — co-owner of less than one-tenth — transports the canes from other properties by means of the tracks laid on the common property to grind them in the sugar mill owned exclusively by the defendant company. Mr. Roig, defendant’s own witness, admitted that: “aside from the cane produced on said property (owned in common) it transports on said tracks canes from other colonos to the other side . . . probably 10,000 or 12,000 tons . . . and that for the use of said tracks . . . there is no agreement.” (T. 65-67.) The plaintiff established by the testimony of a witness, which was not ■controverted, that a path has been established alongside said tracks, a path of the Yabucoa Sugar Company (company owned, or operated by the minority co-owner, defendant herein); that the property has lost its “privacy”; and that there is really no control and that the employees of the other tenements go in and out whenever they feel like it, and that machines, all kinds of machines, pass through the property owned in common; including those that irrigate herbicides to kill the grass on the tracks. Thus there is no doubt that the function of the property owned in common in regards to the other properties that do business with the minority ■of the common property, is one of a servient tenement, with*522out even a verbal agreement from the interest of the majority in the common property. As may be noted, the action for denial of servitude brought by the majority of the co-owners, is not so lacking in value as the majority of this Court has. decided.
Assuming, without deciding, that the use of the strip of land through which the railway tracks operated by a single minority co-owner, crosses, were an “alteration” as the one mentioned in § 331, which could be made valid by the implied1 consent, it would undoubtedly be an administrative act for the better enjoyment of the thing and not an act of alienation which partakes of the character of a servitude in favor of a minority interest. I believe that there can be no doubt that an administrative act, no matter the degree of implied consent justifying it, is essentially transitory and it is sufficient for the majority of a common property to express; its disagreement to its continuation, to consider the act automatically revoked. It would be necessary to also determine-further whether the administrative act affects the substance- and form of the thing. 2 Castán, Derecho Civil Español,. Común y Foral 348-349 and 350-351 (ninth edition, Editorial Reus of 1957). There is no doubt that the establishment of a railway track which creates an encumbrance or use contrary to the general enjoyment or limited to the personsal benefit of the person enjoying it, or which converts a closed property into an open property, affects the substance as well as the form of the thing owned in common.
The opinion of the majority does not speak of the character of the right of way which the implied consent has created upon the property owned in common. Undoubtedly a right of way, no matter the juridical relation within which it is established, constitutes at least an encumbrance which partakes of the nature of a servitude. So much so, that the court has refused to remove the tracks as if it were a real right established upon the thing.
*523The law prohibits the establishment of a servitude upon an undivided tenement without the express consent of all the co-owners — § 533. That is why Castán includes among the limitations of the right of the co-owners in relation to their share or quota, that of not imposing “a servitude on an undivided tenement without the consent of all the part-owners” —at 349. We must assume the same attitude when dealing' with a right of way which somehow partakes of the nature of a servitude. It should not be considered that an implied' consent is sufficient to establish a real right of discontinued' servitude, whether of way or of railway, as it is not a right acquired by prescription or mere tolerance and needs a written title. Section 475 — 31 L.P.R.A. 695, § 1653. See the glossary of our case law cited on pages 696-698. We must adopt the same attitude when dealing with a right of enjoyment which partakes of the nature of a servitude. I feel relieved from the obligation of discussing the difference that exists between an improvement and a servitude.
Summary: If it is a mere verbal authorization for the particular use by a minority co-ownership of part of the property owned in common, the same is essentially transitory and the expression of will of the majority interest in the common property is sufficient to terminate the authorization, even though benefits for all may result therefrom: § 331. If it is the establishment of a real right which partakes of the nature of a servitude, the implied consent of all the co-owners is necessary: § 533.
In view of the foregoing I regret to dissent.